Name: Council Regulation (EEC) No 1215/83 of 17 May 1983 amending Regulation (EEC) No 1201/82 on the grant of a premium for the birth of calves in Greece, Ireland, Italy and Northern Ireland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 5 . 83 Official Journal of the European Communities No L 132 / 15 COUNCIL REGULATION (EEC) No 1215 / 83 of 17 May 1983 amending Regulation (EEC) No 1201 / 82 on the grant of a premium for the birth of calves in Greece , Ireland, Italy and Northern Ireland marketing year and a similar measure should accordingly be adopted for the 1983 / 84 marketing year ; whereas Regulation (EEC) No 1201 / 82 should consequently be amended , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission ( J ), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas Regulation (EEC ) No 1201 / 82 ( 4 ) provided for the grant of a premium for the birth of calves in Greece , Ireland , Italy and Northern Ireland during the 1982 / 83 marketing year ; Whereas the situation of farmers in those Community regions did not improve appreciably during the said HAS ADOPTED THIS REGULATION : Article 1 In Article 1 ( 1 ) of Regulation (EEC) No 1201 / 82 , ' 1982 / 83 marketing year' is hereby replaced by '1983 / 84 marketing year'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 23 May 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 May 1983 . For the Council The President I. KIECHLE 0 ) OJ No C 32 , 7 . 2 . 1983 , p. 63 . ( 2 ) OJ No C 96 , 11 . 4 . 1983 , p. 54 . ( 3 ) OJ No C 81 , 24 . 3 . 1983 , p. 6 . ( 4 ) OJ No L 140 , 20 . 5 . 1982 , p. 34 .